Case 8:94-cr-00220-SCB-MAP Document 3043 Filed 09/06/19 Page 1 of 2 PageID 29359




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION



  UNITED STATES OF AMERICA

  v.                                                            CASE NO: 8:94-CR-220-T-24MAP

  BRUCE WAYNE HARRISON
                                            /


                                                ORDER

         Before this Court is Defendant’s pro se Successive Motion for Sentence Reduction Under

  18 U.S.C. § 3582(c)(2) and USSG Amendment 599 (Doc. 3038 filed March 21, 2019).

  Defendant again asks the Court to reduce his sentence based on Amendment 599 to the

  Sentencing Guidelines, arguing that this Court and presumably the Eleventh Circuit Court of

  Appeals overlooked that the Constitution's Ex Post Facto Clause prohibits the use of the 2011

  version of § 1B1.10 to alter the effect of the early amendment as it apples to the Defendant.

  Defendant's motion is really a motion for reconsideration and is due to be denied.

         Defendant was sentenced on December 19, 1995 on one count of conspiracy with intent

  to distribute cocaine, methamphetamine and marijuana; five counts of possession with intent to

  distribute cocaine; three counts of possession with intent to distribute marijuana; and two counts

  of use of a firearm in relation to a drug trafficking crime. He was sentenced to a term of

  imprisonment of 292 months as to the drug counts and a consecutive sentence of twenty-five

  years on the gun counts. The sentence of 292 months was the result of a four level downward

  departure from a Guidelines sentencing range of life based on the Court's determination that the
Case 8:94-cr-00220-SCB-MAP Document 3043 Filed 09/06/19 Page 2 of 2 PageID 29360



  case was outside the heartland of cases. On December 4, 2017, Defendant filed a motion for

  sentence reduction under USSG Amendment 599. (Doc. 3027). The Court denied the motion

  (Doc. 3032), and the Eleventh Circuit affirmed the denial of the motion (Doc. 3036). On June 3,

  2019, the United States Supreme Court denied a petition for a writ of certiorari.

         There are three major grounds justifying reconsideration: (1) an intervening change in

  controlling law; (2) the availability of new evidence; and (3) the need to correct clear error or to

  prevent manifest injustice. Sussman v. Salem, Saxon & Nielsen, P.A., 153 F.R.D. 689, 694

  (M.D. Fla. 1994)(citations omitted). The Court notes that reconsideration of a previous order is

  an extraordinary remedy to be employed sparingly. See id. (citations omitted). The Court

  assumes Defendant is arguing that the Court committed clear error. However, Defendant's

  argument is without merit, and the Court declines to reconsider its previous order.

         Accordingly, it is ORDERED AND ADJUDGED that the successive motion for sentence

  reduction under Amendment 599 USSG (Doc. 3038) is DENIED.

         DONE AND ORDERED at Tampa, Florida, on the 6th day of September, 2019.




  COPIES FURNISHED TO:
  Counsel of Record
  Defendant Bruce Wayne Harrison




                                                   -2-
